DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated  05/23/2022.
Elected Species


    PNG
    media_image1.png
    456
    668
    media_image1.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species

The examinable species is represented by 
    PNG
    media_image2.png
    244
    200
    media_image2.png
    Greyscale
as the delayed fluorescent dopant and 
    PNG
    media_image3.png
    276
    212
    media_image3.png
    Greyscale
as the phosphorescent dopant.
The elected species reads on applicants’ claims 1-5  and 13-20. Claims 6-10 are withdrawn from further consideration as not reading on the examinable species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Qi (Organic Electronic 36) (2016) 185-191.

Regarding Claims 1, 5, Qi teaches an OLED (page 186):


    PNG
    media_image4.png
    264
    501
    media_image4.png
    Greyscale


	As mentioned above the delayed fluorescent dopant is represented by 2CZPN and the phosphorescent dopant is represented by (4Phbt)2Ir(acac). The phosphorescent dopant is added into the 2CZPN a 1-5 wt% which overlaps with applicants’ range (per claim 1).
	2CzPN reads on applicants’ Formula 1 wherein n =2 and m = 2; R1-R8 = H (per claim 5). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (Organic Electronic 36 (2016) 185-191).

Regarding Claim 3-4, Qi teaches the (4Phbt)2Ir(acac) added to the 2CZPN at 1-5 wt% which overlaps a portion of applicants’ ranges.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have adjusted the phosphorescent dopant amount  which would have included the overlapping portions of the ranges, absent unexpected results (per claims 3-4).	
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (Organic Electronic 36 (2016) 185-191) in view of Kim (US 2006/0183394).

Regarding Claim 19, Qi teaches the applicants’ OLED but fails to mention the transistor.
Kim teaches the conventional method of fabricating an OLED display includes forming a thin film transistor on a substrate, then forming the OLED connected to the thin film transistor (paragraph 11).
As both Qi and Kim  teach OLEDs and Kim  teaches OLEDs used in a display device, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have used the OLED of Q in known application areas which would have included in a display device as taught by Tung which reads on the instant limitations, absent unexpected results (per claims 19-20).

Allowable Subject Matter

Claims 2, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Maximum wavelength (per claim 2)
Host (per claims 11-14)
Second emitting layer and charge generation layer (per claims 15-18)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786